
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.28


SEPARATION, CONSULTING AND RELEASE AGREEMENT


        This Separation and Release Agreement (the "Agreement") is made between
(i) Dan Stinchcomb ("Employee") and (ii) Heska Corporation (the "Company").
Employee and the Company are referred to collectively as the "Parties" and
individually as a "Party."

RECITALS

        WHEREAS, Employee was employed at the Company's Fort Collins Heska
facility;

        WHEREAS, Employee resigned his employment with the Company effective
December 31, 2004 (the "Resignation Date");

        WHEREAS, the Parties wish to (1) resolve fully and finally any potential
claims by Employee against the Company, (2) maintain a business relationship for
a reasonable transition period and (3) restrict certain activities by Employee
in the future; and

        WHEREAS, in order to accomplish this end, the Parties are willing to
enter into this Agreement.

        NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:

TERMS

        1.     Resignation and Effective Date. Employee's last date of
employment with the Company is December 31, 2004. This Agreement shall become
effective (the "Effective Date") on the eighth (8th) day after Employee's
execution of this Agreement, provided that Employee has not revoked Employee's
acceptance pursuant to Paragraph 8.f. below.

        2.     Consulting Services. Employee shall act as an outside consultant
to the company during the period from January 1, 2005 to June 30, 2005 (the
"Consulting Period") in a manner as follows. Employee shall make himself
reasonably available for telephonic consultation with the Company's Chief
Executive Officer (the "CEO") during the Consulting Period. The extent of such
telephonic consultation, if any, shall be at the sole and absolute discretion of
the CEO; provided, however, that such telephonic consultation shall not exceed
five (5) hours per week.

        3.     Compensation.

        a.     Monthly Payments. Employee shall receive six (6) monthly payments
equal to Employee's monthly "base salary" immediately prior to the resignation
date. Payments will be made in accordance with the Company's standard pay dates
and payroll practices. These payments (less applicable taxes and deductions)
will be mailed or direct deposited to the Employee, so long as Employee has
executed this Agreement and has not revoked this Agreement as set forth below.

        b.     Vacation Pay. The Company will pay Employee for all accrued, but
unused, vacation in a lump sum check in the amount of $5,010.68 made payable to
Employee and delivered or direct deposited to Employee on December 31, 2004.

        c.     Medical and Dental Benefits. Provided that Employee timely elects
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended ("COBRA"), the Company shall pay, on Employee's behalf, the
portion of premiums of Employee's group health insurance, including coverage for
Employee's eligible dependents, that the Company paid prior to Employee's
resignation of employment with the Company as set forth below. The Company will
pay such premiums for Employee's eligible dependents only for coverage for which
those dependents were enrolled immediately prior to the Resignation Date.
Employee will continue to be required to pay that portion of the premium of
Employee's health coverage, including coverage for Employee's eligible
dependents, that Employee was required to pay as an active employee immediately
prior to the Resignation Date. If Employee executes this Agreement and does not
revoke this Agreement, Employee is eligible for such premium payments covering
the time period beginning January 1, 2005 and ending on June 30, 2005. For the
balance of the period that Employee is entitled to coverage under COBRA,
Employee shall be entitled to maintain coverage for Employee and Employee's
eligible dependents at Employee's sole expense.

        d.     Stock Options. In consideration for Employee signing and not
revoking this Agreement, the Company will allow all stock options issued to
Employee on January 31, 2003 and outstanding and unvested as of January 10, 2005
to vest in full as of January 10, 2005. Moreover, if Employee signs and does not
revoke this Agreement, the exercise period for Employee's vested options will be
extended to and including September 30, 2005. Other than as provided herein, the
terms of Employee's stock option grants/agreements and the Company's stock
option plan (copies of which are attached hereto as Exhibit A) remain in full
force and effect. The Company may, consistent with its obligations under such
plan or plans, amend or discontinue any or all stock option plans at any time.

        e.     Taxes. If, for any reason, at any time, a claim is made against
the Company for any tax or withholding in connection with or arising out of any
payment made or consideration provided under this Paragraph 2 of this Agreement,
Employee shall respond to any such claim within thirty (30) days of being
notified by the Company and Employee agrees to indemnify the Company and hold it
harmless against such claims, including, but not limited to, taxes, attorneys'
fees, penalties, and/or interest, which are or become due from the Company.

        4.     Return of Company Property. Employee agrees to return all Company
property to Mark Cicotello, no later than January 10, 2005. This property
includes, but is not limited to, Company data, documents, and files (in any
recorded media, such as papers, computer disks, copies, photographs, electronic
data, transparencies, customer lists, and microfiche) that relate in any way to
the Company or the Company's business. Employee agrees to return all tools,
equipment, materials, access keys or keys, credit cards, laptops, computer
disks, computer files, and badges. Employee agrees that, to the extent that
Employee possesses any files, data, or information relating in any way to the
Company or the Company's business on any personal computer, Employee will delete
the data, files, or information (and will retain no copies in any form).

        5.     General Release.

        a.     The Employee, for himself, and for his affiliates, successors,
heirs, subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, and intentionally
releases and discharges the Company and its predecessors, successors, parents,
subsidiaries, affiliates, and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, and
employees from any and all claims, actions, liabilities, demands, rights,
damages, costs, expenses, and attorneys' fees (including, but not limited to,
any claim of entitlement for attorneys' fees under any contract, statute, or
rule of law allowing a prevailing party or plaintiff to recover attorneys' fees)
of every kind and description from the beginning of time through the end of the
Consulting Period (the "Released Claims").

        b.     The Released Claims include but are not limited to those which
arise out of, relate to, or are based upon: (i) Employee's employment with the
Company or the termination thereof; (ii) statements, acts, or omissions by the
Company whether in its individual or representative capacities; (iii) express or
implied agreements between the Parties; (iv) any stock option grant, agreement,
or plan (except as provided herein); (v) all state and federal statutes,
including, but not limited to, claims based on race, sex, disability, age, or
any other characteristic of Employee under the Americans with Disabilities Act,
the Older Worker's Benefit Protection Act, the Age Discrimination in Employment
Act, the Fair Labor Standards Act, the Equal Pay Act, Title VII of the Civil
Rights Act of 1964 (as amended), the Employee's Retirement Income Security Act
of 1974, the Rehabilitation Act of 1973, and/or the Worker Adjustment and
Retraining Notification Act; (vi) any federal and state common law; and
(vii) any claim which was or could have been raised by Employee. The Released
Claims include, but are not limited to, claims related to the negotiation and
execution of this Agreement, including, but not limited to, claims that this
Agreement was fraudulently induced.

        6.     Unknown Facts. This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected. Employee hereby acknowledges
that Employee may hereafter discover facts different from, or in addition to,
those which Employee now knows to be or believes to be true with respect to this
Agreement, and Employee agrees that this Agreement and the releases contained
herein shall be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.

        7.     Confidential Information and Non-solicitation.

        a.     Except as herein provided, all discussions regarding this
Agreement, including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached, shall be kept confidential by Employee from all persons and entities
other than the Parties to this Agreement. Employee may disclose the amount
received in consideration of the Agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state, or
federal governments, (ii) for the purpose of enforcing any term of this
Agreement, or (iii) in response to compulsory process, and only then after
giving the Company ten (10) days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders. Otherwise, in response to inquiries about this matter,
Employee shall state, "My employment with the Company has ended," and nothing
more.

        b.     Employee shall not use, nor disclose to any third party, any of
the Company's business, customer, personnel, or financial information that
Employee learned or has knowledge of during Employee's employment with the
Company. Employee hereby expressly acknowledges that any breach of this
Paragraph 6 or of the Employee Confidential Information and Inventions Agreement
shall result in a claim for injunctive relief or damages against Employee by the
Company and possibly by others.

        8.     No Admission of Liability. The Parties agree that nothing
contained herein, and no action taken by any party hereto with regard to this
Agreement, shall be construed as an admission by any party of liability or of
any fact that might give rise to liability for any purpose whatsoever.

        9.     Representations and Warranties. Employee represents and warrants
as follows:

        a.     Employee has read this Agreement, and Employee agrees to the
conditions and obligations set forth in it.

        b.     Employee voluntarily executes this Agreement after having been
advised to consult with legal counsel and after having had opportunity to
consult with legal counsel and without being pressured or influenced by any
statement, representation, or omission of any person acting on behalf of the
Company including, without limitation, the officers, directors, board members,
committee members, employees, agents, and attorneys for the Company.

        c.     Employee has no knowledge of the existence of any lawsuit,
charge, or proceeding against the Company or any of its officers, directors,
board members, committee members, employees, or agents arising out of or
otherwise connected with any of the matters herein released.

        d.     Employee has not previously disclosed any information that would
be a violation of Paragraphs 6 and 14 if such disclosure were to be made after
the execution of this Agreement.

        e.     Employee has full and complete legal capacity to enter into this
Agreement.

        f.      Employee understands that Employee is waiving and releasing any
claims Employee may have under the Age Discrimination in Employment Act.
Employee may revoke this Agreement for seven (7) days following its execution,
and this Agreement shall not become enforceable and effective until seven
(7) days after such execution. If Employee chooses to revoke this Agreement,
Employee must provide written notice to Mr. Mark Cicotello, Vice President,
Human Resources, Heska Corporation, 1613 Prospect Parkway, Fort Collins,
Colorado 80525, facsimile: 970-472-1636, by hand delivery and by facsimile
within seven (7) calendar days of Employee's execution of this Agreement. If
Employee does not revoke within the seven-day period, the right to revoke is
lost.

        g.     Employee admits, acknowledges, and agrees that (i) Employee is
not otherwise entitled to the amounts set forth in Paragraph 2 and (ii) those
amounts are good and sufficient consideration for this Agreement. Employee
admits, acknowledges, and agrees that Employee has been fully and finally paid
or provided all wages, compensation, bonuses, stock, stock options, vacation,
paid time off, or other benefits from the Company which are or could be due to
Employee under the terms of Employee's employment with the Company or otherwise.

        h.     He has had at least twenty-one (21) days in which to consider the
terms of this Agreement. In the event that Employee executes this Agreement in
less time, it is with the full understanding that he had the full twenty-one
(21) days if he so desired and that he was not pressured by the Company or any
of its representatives or agents to take less time to consider the Agreement. In
such event, Employee expressly intends such execution to be a waiver of any
right he had to review the Agreement for a full twenty-one (21) days.

        10.   Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to effect the intent of the parties to the
fullest extent permitted by applicable law. Any claim by Employee against the
Company shall not constitute a defense to enforcement by the Company of this
Agreement.

        11.   Enforcement. The releases contained herein do not release any
claims for enforcement of the terms, conditions, or warranties contained in this
Agreement. The Parties shall be free to pursue any remedies available to them to
enforce this Agreement.

        12.   Entire Agreement. With the exception only of Employee's
obligations under the Employee Confidential Information and Inventions Agreement
and as otherwise set forth herein, this Agreement constitutes the entire
agreement between the Parties. This Agreement supersedes any and all prior
agreements (except those described in the first sentence of this Paragraph), and
this Agreement cannot be modified except in writing signed by all Parties.

        13.   Venue, Applicable Law, and Submission to Jurisdiction. This
Agreement shall be interpreted and construed in accordance with the laws of the
State of Colorado, without regard to its conflicts of law provisions. Any
disputes arising under this Agreement, by any asserted breach of this Agreement,
or from the employment relationship between the Company and the Employee shall
be litigated in the state or federal courts in Colorado.

        14.   Counterparts. This Agreement may be executed in counterparts.

        15.   Non-Disparagement. Employee agrees not to make to any person any
statement that disparages the Company or reflects negatively upon the Company,
including, but not limited to, statements regarding the Company's financial
condition, business practices, employment practices, or its predecessors,
successors, parents, subsidiaries, officers, directors, employees, or
affiliates.

        16.   Assignment. The Company may assign its rights under this
Agreement. Employee cannot assign Employee's rights under this Agreement without
the written consent of the Company. No other assignment is permitted except by
written permission of the Parties.

        IN WITNESS WHEREOF, the Parties have executed this Separation and
Release Agreement on the dates written below.

EMPLOYEE   HESKA CORPORATION
/s/  DAN STINCHCOMB      

--------------------------------------------------------------------------------

    DAN STINCHCOMB
 
/s/  MARK CICOTELLO      

--------------------------------------------------------------------------------

    MARK CICOTELLO
 
 
V.P. of Human Resources

--------------------------------------------------------------------------------

Title
December 15, 2004

--------------------------------------------------------------------------------

Date
 
December 14, 2004

--------------------------------------------------------------------------------

Date





QuickLinks


SEPARATION, CONSULTING AND RELEASE AGREEMENT
